Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2020 has been considered by the examiner.

Drawings
Six sheets for formal drawings were filed October 21, 2020 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 18-20 in the reply filed on June 8, 2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 11-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barwicz et al. (US 2017/0023735 A1).
Regarding claims 1 and 18, Barwicz discloses a structure and a method of forming said structure, comprising: a first single-mode waveguiding structure (see Fig. 2 and paragraph 0029 disclosing the structure as a polarization splitter, which is a single-mode device) including a first waveguide core region (212) having a sidewall and a second waveguide core region (210) positioned above the first waveguide core region and has a sidewall positioned over and adjacent to the sidewall of the first waveguide core region, the second waveguide core region including a first section (portion having length L1, see Fig. 3) a second section (portion of lengths L2- L4) connected to the first section, and a third section (portion having length L5) connected to the second section, the second section having a first width (W6) at an intersection with the first section and a second width (W2) at an intersection with the third section, the second width greater than the first width (W2 > W6), the first waveguide core region comprised of a first material, and the second waveguide core region comprised of a second material that differs in composition from the first material (paragraph 0029 discloses 212 formed from crystalline silicon and 210 formed from polycrystalline silicon).  
Regarding claims 2 and 19, Barwicz discloses a second single-mode waveguiding structure including a third waveguide core region (202) positioned laterally adjacent to the first waveguide core region and separated by a gap.  
Regarding claim 3, Barwicz discloses the first waveguide core region has a sidewall, the second waveguide core region has a sidewall, the third waveguide core region has a sidewall, the sidewall of the third waveguide core region is laterally spaced from the sidewall of the first waveguide core region by a gap, and the sidewall of the second waveguide core region is positioned over the gap such that the second waveguide core region is non-overlapping with the third waveguide core region in Fig. 2.  
Regarding claims 4 and 20, Barwicz discloses the first waveguide core region includes a first section directly beneath the first section of the second waveguide core region, a second section directly beneath the second section of the second waveguide core region, and a third section directly beneath the third section of the second waveguide core region in Fig. 3.  
Regarding claim 7, Barwicz discloses the second section of the second waveguide core region is angled relative to the third section of the second waveguide core region in Fig. 3.  
Regarding claim 9, Barwicz discloses a first dielectric layer and a second dielectric layer each positioned between the first waveguide core region and the second waveguide core region in paragraph 0030, which states a layer of oxide material may remain over waveguides 206 and 212.  This layer of oxide material can be interpreted as comprised of an upper and lower layer, which constitutes the claimed first layer and second layer.
Regarding claim 11, Barwicz discloses the second section and the third section of the second waveguide core region have a sidewall that is continuously positioned over the first waveguide core region in Fig. 3.
Regarding claim 12, Barwicz discloses the second section and the third section of the second waveguide core region overlap with the first waveguide core region in Fig. 3.
Regarding claim 13, Barwicz discloses the third section of the second waveguide core region is angled relative in the second section of the second waveguide core region, and the third section of the second waveguide core region is angled relative to the first waveguide core region in Fig. 3.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barwicz et al. (US 2017/0023735 A1).
Regarding claims 5, 6 and 8, Barwicz teaches the claimed invention except for specifically stating the second section of the first waveguide core region has a third width at an intersection with the first section and a fourth width at an intersection with the third section, and the fourth width is greater than the third width.  However, Barwicz discloses in paragraph 0046 that the width of the waveguide 704 in Fig. 7, which corresponds to the first waveguide, may vary.  Table 1 shows an exemplary range within which the width of the waveguide may vary.  As such, one having ordinary skill in the art would find it obvious to vary the width of the first waveguide resulting in a shape which is correspondingly proportional to that of the second waveguide, while maintaining a larger width compared to the second waveguide to preserve the effective index of refraction, for the purpose of reducing space and therefore the cost of the device.  The first waveguide having a similar shape would result in a second section of the first waveguide core region having a third width at an intersection with the first section and a fourth width at an intersection with the third section, and the fourth width is greater than the third width.  Further, if the optical device in Fig. 2 of Barwicz was flipped over 180 degrees, wherein waveguide 212 corresponds to the claimed second waveguide core region, while 210 corresponds to the first waveguide core region, then the first width is greater than the third width, and the second width is greater than the fourth width and the second waveguide core region is positioned directly above the first waveguide core region such that the first waveguide core region is laterally positioned between the first sidewall and the second sidewall of the second waveguide core region.  Since flipping the device 180 degrees is merely a difference in perspective from which the object is viewed and does not change any of the structural elements, a prima facie rejection based on such is valid and proper.  
Regarding claim 10, Barwicz teaches the claimed invention except for the material of the layers.  However, silicon dioxide and silicon nitride are well-known and commonly used in optical devices and as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the dielectric layers from the claimed materials since they are low cost and readily available, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Further, it would have been obvious to one having ordinary skill in the art to arrive at the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Barwicz further discloses a stack including a first dielectric layer (214) and a second dielectric layer (216) over the single-mode waveguiding structure in Fig. 2 and paragraph 0029.  Barwicz teaches the claimed invention except for the material of the layers.  However, low-k dielectric layers and nitrogen-containing blocking dielectric materials are well-known and commonly used in planar substrate devices and as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the dielectric layers from the claimed materials in order to provide a protective barrier, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Further, it would have been obvious to one having ordinary skill in the art to arrive at the claimed refractive indices, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 26, 2022